Citation Nr: 0712441	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  98-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral optic 
atrophy. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C infection. 


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976 and also had periods of service in the United Stated 
Marine Corps Reserve. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Medical 
and Regional Office Center in Wichita, Kansas (hereinafter 
RO).  An August 2004 Board decision denied the veteran's clam 
for service connection for bilateral optic atrophy.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In a July 
2006 Order, the Court vacated the August 2004 Board decision 
and remanded the matter to the Board for further proceedings 
consistent with the July 2006 Order.  

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for hepatitis C infection is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran has bilateral optic atrophy as a result of 
head injury incurred in a motorcycle accident on April [redacted], 
1980.

2.  The veteran has not met his burden of proof that he was 
traveling directly to or from inactive duty for training on 
April [redacted], 1980.  

3.  The veteran was not in active military service on April 
[redacted], 1980.



CONCLUSION OF LAW

Bilateral optic atrophy was not incurred in active military 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, a letter dated in May 2006 satisfied 
the duty to notify provisions.  As for the duty to assist, 
the RO has conducted exhaustive efforts, to include multiple 
contacts with the Headquarters of the United States Marines 
Corps, to obtain verification that the veteran was on 
qualifying military service on the date of the accident in 
question.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

The appellant claims entitlement to service connection for 
bilateral optic atrophy. He claims that he incurred bilateral 
optic atrophy as the result of injuries sustained in a 
motorcycle accident on April [redacted], 1980.  He specifically 
testified before the Board that he was on official military 
service at the time of the accident, under verbal orders from 
the United States Marines Corps Public Affairs Officer Major 
"P.C.," who was the head of the Marine Corpse Public 
Affairs Officer in Los Angeles California.  The veteran 
testified that Major P.C. directed him to cover the world 
wide American Forces Radio and Television Service (AFRTS) 
Conference with the hopes of utilizing information from the 
conference for the "Class 3" Marine Corps Unit of which he 
was a member.   

The medical evidence of record reveals that on April [redacted], 1980 
the appellant was involved in a motorcycle accident.  The 
veteran testified that the accident occurred while was 
traveling to a Marine Corps Reserve "meeting" of his unit 
at Broadway Joe's restaurant in which three members of his 
unit were being congratulated for receiving promotions.  As a 
result of this accident, the veteran incurred severe head and 
face injuries which caused bilateral optic atrophy leaving 
him with severe visual impairment and legally blind.  That 
the veteran has a current disability caused by injuries 
sustained in this motorcycle accident is not at issue.  The 
medical evidence reveals that the injuries sustained in this 
accident resulted in bilateral optic atrophy which left the 
appellant legally blind.  However, the matter to be resolved 
is whether or not he was in active military service at the 
time of the accident.

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.

Active military service includes active duty, any period of 
active duty for training (hereinafter ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty, and any period of 
inactive duty training (hereinafter IDT) during which the 
individual concerned was disabled or died from an injury 
incurred in the line of duty.  38 U.S.C.A. §§ 101(24).

Active duty is defined as full-time duty in the Armed Forces, 
other than active duty for training, including authorized 
travel to or from such duty or service.  38 U.S.C.A. §§ 
101(21).  ADT means full-time duty in the Armed Forces 
performed by Reserves for training purposes, and authorized 
travel to or from such duty.  38 U.S.C.A. §§ 101(22).  IDT 
means duty, other than full-time duty, prescribed for 
Reserves.  38 U.S.C.A. §§ 101(22).

When an individual is disabled or dies from an injury 
incurred while proceeding directly to or returning directly 
from ADT or IDT, the individual is deemed to have been on 
such duty.  38 U.S.C.A. § 106(d)(1)(B).  However, whenever a 
claim is filed alleging that the claimant is entitled to 
benefits because of such duty, the burden of proof is in the 
claimant.  38 C.F.R. § 3.6(e)(2) (2006).

The evidence of record reveals that the veteran had a period 
of Reserve service in the Marine Corps Reserve from September 
1966 to January 1968.  From March 1973 to April 1976 the 
veteran served on active duty in the Army.  Finally, from 
August 1978 until 1983 the appellant again served in the 
Marine Corps Reserve. This last period of service, and the 
appellant's duty status during specific periods of time, is 
what is at issue in the present case.

As noted, the appellant incurred his bilateral optic atrophy 
as a result of injuries sustained in a motorcycle accident on 
April [redacted], 1980.  At that time the appellant was a civilian 
employee of the AFRTS.  He was also a member of the Marine 
Corps Reserve at this time.

As indicated, numerous attempts have been made to obtain 
official verification from the United States Marines Corps 
duty on the date in question, April [redacted], 1980.  The veteran 
testified that records of his duty were unavailable because a 
former reserve officer from his unit was court-martialed for 
destroying records.  The record also reveals the veteran 
informing the RO in a telephone conversation in March 2003 
that records of "Class 3" Marine Corps reserve meetings 
were not maintained for a year.  Another explanation from the 
veteran in an April 2006 statement was that he had stuck a 
copy of his orders for active duty from April 7 to April 11, 
1980 signed by Major P.C. through a vertical board joint in 
the wall separating a towel closet from his bathroom in an 
apartment in Los Angels he used to live in.  

A letter dated September 1996 was submitted by Major P.C.  
This letter states that "during April 1980 I requested [the 
veteran's] assistance with a project we were working with 
AFRTS-LA.  While assisting us on this project, he was 
seriously injured in a motorcycle accident while traveling 
between our office and the AFRTS facility."  Major P.C. does 
not indicate the specific date in April 1980 in which the 
veteran was directed to assist with the reported project, and 
the Board also notes an inconstancy between this letter and 
the veteran's testimony.  That is, while Major P.C. reports 
that the appellant was injured during business travel between 
the AFRTS facility and the Marine Corps office, the veteran 
testified that he was injured while going to Marine Reserve 
Unit party at a restaurant.  

A July 1997 letter from another former Reserve unit member 
indicates that the appellant was injured during an "extra 
active duty" assignment while traveling to a meeting site.  
However, the Board notes that the probative value of this 
letter is reduced by the fact that he indicated he joined the 
appellant's reserve unit in October 1980, after the appellant 
had already had his motorcycle accident.  

The RO contacted the appropriate records depositories and 
confirmed that no line of duty investigation was conducted 
with respect to the veteran's April 1980 motorcycle accident.  
Moreover, the RO has obtained written copies of military 
orders placing the appellant on temporary active duty for 
short periods of time in 1979 and 1981.  That such copies 
have been obtained counters the allegations that the 
appellant's records were destroyed.  The RO obtained a copy 
of the veteran's Reserve Retirement Credit report for the 
period of time in question, but these reports do not confirm 
that the veteran was on active duty status during the week of 
April [redacted], 1980 when he had his accident.  The preponderance of 
the evidence does not show that the veteran was on active 
duty or ADT for this period of time.  

With regard to whether the veteran was on IDT on the date in 
question, in its July 2006 Order, the Court noted that the 
Board had obtained information that the veteran earned 34 
retirement credit reports through IDT between August 1979 and 
1980.  As noted by the Court, these records do not confirm or 
refute that the veteran was on IDT for any specific date 
during this time period.  The Court found fault with the 
Board's August 2004 Board decision with respect to the matter 
of whether the veteran was on IDT on April [redacted], 1980, to the 
extent that it "summarily concluded that the appellant was 
not on IDT at the time of the accident because, if he had 
been injured during IDT, a line of duty investigation would 
have been conducted."  The Court Order also found that the 
Board failed to explain why it felt a line of duty 
determination was a "prerequisite" to an IDT finding, or to 
address whether any of the alleged destinations of the 
appellant on the day in questions would be IDT.

The Board emphasizes that the fact that there is no line of 
duty determination is not determinative in this case, but 
merely one factor weighing against the veteran's claim.  The 
fact remains that "[it] is the duty of the [Board] as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  When the lack of a line of duty determination is 
weighed in conjunction with the conflicting accounts with 
regard to the veteran's destination on the date in question, 
the varying uncorroborated accounts he has presented with 
respect to record keeping as set forth above, and the lack of 
any reliable contemporaneous evidence to support his 
assertions, the Board finds as a matter of fact that 
veteran's credibility is in question.  As such, he has not 
met his burden of proof under 38 C.F.R. § 3.6(e)(2) to 
demonstrate that he was traveling directly to or from IDT on 
the date in question, and the claim must be denied. 

In making the above determination, the Board has considered 
the argument and documents presented by the veteran's 
attorney since the July 2006 Court Order.  The veteran's 
attorney misstated the burden of proof in this matter to the 
extent that he asserts that the claim should be granted 
because the evidence does not "preponderate" against a 
finding that the veteran was in route to or from IDT on the 
date in question.  As set forth above, the burden of proof is 
on the veteran with regard to this matter, not the Board.  38 
C.F.R. § 3.6(e)(2) (2006).  The excerpts from the Marines 
Corps Reserve Administration Management provide no 
information specific to the veteran that indicates he was 
traveling to or from IDT on the date in question, nor does 
the veteran's attorney provide a coherent explanation to 
account for the divergent factual contentions rendered in 
this case.     


ORDER

Service connection for bilateral optic atrophy is denied. 



REMAND

In a remand issued in conjunction with its August 2004 
decision, the Board directed the RO to obtain a medical 
opinion to assist in the adjudication of the claim for 
compensation under 38 U.S.C.A. § 1151 for hepatitis C 
infection, provide the appellant and his representative with 
a copy of the opinion and an opportunity to respond to the 
opinion, and to then readjudicate the claim.  While the 
record reflects that the requested opinion, dated in June 
2006, was obtained, there is no indication that the veteran 
was provided with a copy of this opinion or that the claim 
for compensation under 38 U.S.C.A. § 1151 for hepatitis C 
infection has been readjudicated.  The Board is required to 
insure compliance with the instructions of its remands.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
case is REMANDED for the following action:

The RO must provide the veteran and his 
representative with respect to this 
matter a copy of the June 2006 medical 
opinion and afforded an opportunity to 
respond.  Thereafter, the RO must 
readjudicate the veteran's claim for 
entitlement to compensation under 38 
U.S.C.A. § 1151 for hepatitis C 
infection.  If this claim remains denied, 
a supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


